31 1q25- ot,o2t03,(;(.J,~.Uo        J

                                                                                                   01, d8',
                                      Rodolfo Garcia 768418                                       C)Ct I (   0
                                      LH.l098 S.HWY    2037
                                      Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX 12308,Capitol Station,
Austin,Texas.787ll                                                       August 10,2015



The State of Texas Vs.Rodolfo Garcia.Cause No.2154 and 2156.


RE:        Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

           I would like to obtain dates and write numbers                       appro~imate

and howmany 11.07 I have filed in ydur court.My District court

are        refusing              to   provid     me   with   this information that is why

I     am     requesting               to   you    with all. the events that I have       f~led


before in this court and the numbers of the writes,please.

Thank you and I appreciated for your time.




                                                                     Sincerely yours,



                                                                    Garcia,R.#768418
                                                                    SID:J02559852
                                                                    LH.l098 S.HWY 2037
                                                                    Ft.Stockton,TX79735



             :·... ·...   ",••




                                                                     /~1JG   1 4 2015


CC:File
R3:p9st fir Cbrt B.elts airl d3.tes;